UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7966


STANFORD CAIN,

                  Petitioner - Appellant,

             v.

GENE M. JOHNSON,      Director   of   the   Virginia   Department   of
Corrections,

                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.   Robert G. Doumar, Senior
District Judge. (2:08-cv-186)


Submitted:    June 30, 2009                     Decided:    July 28, 2009


Before WILKINSON, NIEMEYER, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Stanford Cain, Appellant Pro Se.       Craig Stallard,          Assistant
Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Stanford          Cain     seeks      to    appeal       the   district    court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2254 (2006) petition.                                    The

order is not appealable unless a circuit justice or judge issues

a certificate of appealability.                       28 U.S.C. § 2253(c)(1) (2006).

A    certificate        of    appealability            will     not       issue   absent     “a

substantial showing of the denial of a constitutional right.”

28   U.S.C.     § 2253(c)(2)          (2006).           A   prisoner        satisfies      this

standard   by    demonstrating            that      reasonable        jurists     would    find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling by the district court is likewise debatable.                                   Miller-

El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel,

529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th

Cir.   2001).        We      have    independently          reviewed       the    record   and

conclude      that      Cain        has   not       made      the     requisite      showing.

Accordingly,       we     deny       Cain’s      motion       for     a     certificate      of

appealability and dismiss the appeal.                           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                                   DISMISSED



                                                2